DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 4/26/2022, with respect to the 112 rejection of claim 5 have been fully considered and are persuasive.  The 112 rejection of claim 5 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 1-4 were indicated allowable in the previous Office Action dated 1/27/2022.
Newly presented claims 17 and 18 are dependent on allowable claim 1, and are therefore similarly in condition for allowance.
Claim 5 was rejected under 35 U.S.C. 112(b), but was indicated that it would be allowable if Applicant amended the claim to overcome the rejection. Applicant has amended claim 5 to overcome the 112 rejection made in the previous Office Action, and claim 5 is therefore also in condition for allowance.
Claims 6-11 are dependent on claim 5, and are therefore similarly in condition for allowance.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 directed to a method of using the eddy current sensor non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	6/2/2022